Title: To Thomas Jefferson from James Garrard, 19 April 1804
From: Garrard, James
To: Jefferson, Thomas


          
            Sir
            Kentucky Frankfort April 19th. 1804
          
          Being informed that part of Loisiana for its better government, will be divided into districts to be governed by a military officer, to be approved and appointed by your self; I will take the liberty of naming for a commandant of one of these districts Majr. John Hunter of this place. I have been intimately acquainted with Majr. Hunter for three years past in which time he has been imployed in an office of importance under this government, which he has discharged with fidelity and very general Approbation he is a man of good information and experiance in the military line; he is a man of uncommon dilligence and perseverance, and from my own knowledge of him can say he has my confidence as a man & publick officer, and if he should be so happy as to meet with your approbation to an appointment to the command of one of these districts, I have very little doubt but he will merit your confidence by a faithfull discharge of the duties of the office. with perfect respect I am Yr Most Obt Servt.
          
            James Garrard
          
        